RE: COUNTY FAIR BOARDS
ATTORNEY GENERAL HENRY HAS AUTHORIZED ME TO RESPOND TO YOU ON HIS BEHALF REGARDING YOUR LETTER TO DOUG ALLEN OF THIS OFFICE REGARDING COUNTY FAIR ASSOCIATIONS. SPECIFICALLY, YOU ASK IF THE GOVERNING BOARD OF SUCH AN ASSOCIATION MAY PAY FOR THE SERVICES OF AN AGRICULTURAL EXTENSION OFFICER, TECHNICALLY NOT AN ORDINARY EMPLOYEE OF THE ASSOCIATION, AS SUCH SERVICES PERTAIN TO ASSISTANCE IN PUTTING ON COUNTY FAIR OPERATIONS. THE FOLLOWING INFORMAL LETTER IS PRESENTED FOR YOUR INFORMATION.
NUMEROUS TYPES OF FREE FAIRS AND COUNTY FAIRS ARE AUTHORIZED UNDER TITLE TWO (2) OF THE OKLAHOMA STATUTES. HIGHLIGHTED IN YOUR QUESTION ARE THOSE TYPES OF FAIRS ADMINISTERED UNDER A SET OF OKLAHOMA LAWS INITIALLY PASSED IN 1937, AND CODIFIED AT 2 O.S. 104A THROUGH 2 O.S. 104M. SECTION 104A ESTABLISHES IN EACH COUNTY A COUNTY FREE FAIR, SUCH FAIRS TO BE HELD AT PLACES IN EACH COUNTY AS MAY BE DESIGNATED BY THE COUNTY FREE FAIR BOARD OF EACH COUNTY (DESIGNATED IN THE STATUTES AS THE COUNTY FREE FAIR ASSOCIATION). THIS ASSOCIATION IS, IN TURN, GOVERNED BY A NINE-MEMBER ELECTED BOARD OF DIRECTORS. 2 O.S. 104C (1981).
THE BOARD OF DIRECTORS IS VESTED WITH THE CONTROL OF THE FAIR UNDER THE TERMS OF SECTION 2 O.S. 104D, AS FOLLOWS, IN PERTINENT PART:
  "SAID BOARD OF DIRECTORS IS HEREBY VESTED WITH THE CONTROL OF SAID FAIR AND THE EXPENDITURE OF ALL MONEY LEVIED AND COLLECTED FOR THE PURPOSE OF CONDUCTING SAID FAIR AND THINGS NECESSARY IN THE CONDUCT OF SAID FAIR AND THE MANAGEMENT OF ITS FISCAL AFFAIRS." 2 O.S. 104E PROCEEDS TO AUTHORIZE THE ESTABLISHMENT OF AN ANNUAL LEVY UPON THE TAXABLE PROPERTY IN THE COUNTY IN ORDER TO SUPPORT FAIR-RELATED ACTIVITIES. FOR COUNTIES OF LESS THAN FIFTEEN THOUSAND (15,000) IN POPULATION, THE PROPER OFFICERS OF THE COUNTY MAY MAKE AN ANNUAL LEVY OF NOT TO EXCEED ONE (1) MILL. LARGER COUNTIES IN POPULATION MAY ESTABLISH A MILLAGE LEVY OF NOT TO EXCEED ONE-HALF (1/2) OF ONE (1) MILL FOR SUCH PURPOSES. ID. THESE MONIES MAY THEN BE UTILIZED BY THE FAIR ASSOCIATION BOARD OF DIRECTORS:
  ". . .FOR THE SUPPORT AND MAINTENANCE OF SAID FAIR, INCLUDING THE PAYMENT OF PREMIUMS ON LIVESTOCK, POULTRY, AGRICULTURAL AND HORTICULTURAL PRODUCTS, DAIRY PRODUCTS, BOYS' AND GIRLS' CLUB WORK OR OTHER JUNIOR AGRICULTURAL ORGANIZATIONS WHICH SHALL BE IN ONE CLASS, PRODUCTS OF DOMESTIC SCIENCE AND DOMESTIC ARTS, FARM WOMEN'S CLUBS, HAND PAINTINGS, CULTIVATED PLANTS AND FLOWERS; FOR NECESSARY EXPENSES OF MANAGEMENT OF SAID FAIR INCLUDING OFFICE EXPENSES POSTAGE, TELEGRAPH AND TELEPHONE, SALARY AND TRAVELING EXPENSES OF THE SECRETARY, PRINTING AND NECESSARY OFFICE SUPPLIES; FOR PREMIUM RIBBONS AND BADGES, CLERICAL HELP, GUARDS, SUPERINTENDENTS AND JUDGES; FOR ADVERTISING, DECORATING AND CLEANING THE GROUNDS AND BUILDINGS, AND FOR THE REPAIR OR ERECTING BUILDINGS OWNED AND CONTROLLED BY SAID COUNTY THAT ARE OR WILL BE USED FOR FREE FAIR PURPOSES." 2 O.S. 104E (EMPHASIS ADDED)
TITLE 70 O.S. 3418 (1981) PROVIDES THAT THE BOARD OF REGENTS FOR OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES SHALL ORGANIZE AND CONDUCT AGRICULTURAL EXTENSION WORK UNDER THE OKLAHOMA STATE UNIVERSITY'S ACTIVITIES AND MAY ACCEPT FEDERAL FUNDS FOR SUCH PURPOSE, AND COMPLY WITH FEDERAL LAWS PROVIDING FOR AGRICULTURAL EXTENSION WORK. COUNTIES IN THE STATE ARE THEN FURTHER AUTHORIZED TO CONTRACT WITH THE STATE DEPARTMENT OF AGRICULTURE, THE FEDERAL DEPARTMENT OF AGRICULTURE, OR O.S.U. TO COOPERATE IN THE CONDUCTING OF FARM DEMONSTRATION WORK AND HOME DEMONSTRATION WORK UNDER SUCH RULES AS MAY BE DEVELOPED JOINTLY BY O.S.U. AND THE STATE RULES AS MAY BE DEVELOPED JOINTLY BY O.S.U. AND THE STATE DEPARTMENT.
THE QUESTION YOU PRESENT CANNOT BE ANSWERED IN THE ABSTRACT. I THINK THAT IT WOULD BE VERY DIFFICULT TO STRUCTURE A FORMAT WHERE THE FREE FAIR BOARD SIMPLY PAYS FOR THE MILAGE AND PARTIAL SALARY OF AN EXTENSION CENTER EMPLOYEE. IT MIGHT BE POSSIBLE, HOWEVER, GIVEN THE PROPER FACTUAL SITUATION, FOR THE TWO ENTITIES TO CONTRACT FOR THE SHARING OF EMPLOYEES, OR FOR SHARING THE EXPENSES INCURRED IN ADMINISTRATION. IT WOULD BE NECESSARY FOR A DETAILED REVIEW TO BE MADE AS TO THE FACTS SURROUNDING THE INSTANCE IN QUESTION, A FACTUAL DETERMINATION THAT THIS OFFICE IS FORBIDDEN TO ATTEMPT TO MAKE BY THE LEGISLATURE, TO ULTIMATELY RESOLVE YOUR QUESTIONS.
I SUGGEST THAT THE ENTITIES IN QUESTION ASK THEIR RESPECTIVE ATTORNEYS TO REVIEW THE FACTS OF THE MATTER, AND SEEK THEIR ADVICE AS TO THE FACTS AT HAND. I HOPE THAT THIS INFORMATION IS OF SOME ASSISTANCE TO YOU.
(UNIVERSITY OF OKLAHOMA)
(MICHAEL SCOTT FERN)